Citation Nr: 1402136	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for swollen neck glands.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	John P. March, Agent


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

In a September 2013 rating decision pertaining to other claims, it was suggested 
that the RO had obtained records of the Veteran's claim for Social Security Administration (SSA) benefits.  However, the Veteran's claims file and electronic record before the Board does not currently contain these records.  As these records may contain information relevant to the claims on appeal, remand to associate the SSA documents with the claims file/electronic file, must be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Concerning the Veteran's left eye disability, an undated service treatment record (STR) reveals the Veteran was assessed with a conjunctival laceration in the left eye.  He indicated he had been poked in the eye with a finger and has had pain when going from light to dark for five days.  [Although the Veteran provided the copy of the STR and photocopied an eye glass prescription dated in May 2009 on top of the document, the treatment itself appears to have been rendered in 1994 or 1995 based on the Veteran's age at treatment.]  The Veteran has not been afforded a VA examination on this claim.  As there is treatment in service and credible complaints of decreased vision currently, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a left hip disability, swollen neck glands, or a left eye disability.  After securing any necessary release, the RO/AMC should request any relevant records identified.  In addition, request relevant VA treatment records dating since September 2013 from the Columbia VA medical center.  If any requested records are not available, the Veteran should be notified of such.

2. Contact the Columbia, South Carolina RO and ask them to forward copies of the Veteran's SSA records or to place a copy in the VA electronic claims file.  If the records cannot be obtained from the RO, then request the records directly from the SSA.  If the records cannot be obtained, the Veteran should be notified of such.

3. After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination.  The claims file and relevant electronic VA treatment records should be reviewed by the examiner in conjunction with the examination.  Following review of the file and completion of the examination, the examiner should respond to the following:

a. Does the Veteran have a left eye disability and if so, please provide the relevant diagnosis(es).  If refractive errors are present, please indicate which of his diagnoses can be classified as a refractive error.
b. For any left eye disability other than a refractive error, is it at least as likely as not (50% probability or greater) that the left eye disability is etiologically related to his military service, to include the in-service incident in which he was poked in the eye with a finger?  Please explain the reasoning for the conclusions reached.    

4. After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


